We are of the opinion that the trial court placed the proper construction upon the terms of the writing evidencing the agreement of the parties to this leasehold. It provided for notice in order to terminate the lease at the end of a year, but did not require this notice to be given other than before expiration of the year. Therefore, the notice given any time before expiration of the year complied with the agreement.
In absence of agreement, the lessee was not entitled to notice. The lease was for a fixed term. In 24 Ohio Jurisprudence, 1253, Section 495, it is said:
"However, where the demise is for a fixed term, and is to end on a day certain, or upon the happening of some particular event, it is the generally accepted rule that no notice to quit is prerequisite to the bringing of ejectment. Moreover, a notice to quit other than the mere filing of the petition is not a necessary prerequisite to an action of ejectment by a landlord against a tenant holding under a periodical tenancy, or under a tenancy from year to year arising from the tenant's holding over after his term. In the latter case, if the landlord does not choose to accept the proferred tenancy for another year, he is at liberty to treat the occupant *Page 164 
as a trespasser, and may maintain ejectment against him without previous notice of his intention not to prolong the tenancy."
The appeal is reduced to an appeal on law, and the judgment is affirmed.
Judgment affirmed.
ROSS, P.J., HILDEBRANT and MATTHEWS, JJ., concur.